                             IN THE UNITED STATES DISTRICT COURT
                                  DISTRICT OF SOUTH CAROLINA


Natasha Renee Arnold,                              )
                                                   )
                    Plaintiff,                     )         Civil Action No. 8:18-3255-RMG
                                                   )
                    vs.                            )
                                                   )
Andrew Saul, Commissioner of Social                )
Security,                                          )               ORDER
                                                   )
                    Defendant.                     )
                                                   )


             This matter comes before the Court for judicial review of the final decision of the

Commissioner of Social Security denying Plaintiffs application for Supplemental Security

Income ("SSI"). In accordance with 28 U.S.C. § 636(b) and Local Rule 73 .02, D.S.C., this

matter was referred to the United States Magistrate Judge for pretrial handling. The Magistrate

Judge issued a Report and Recommendation ("R & R") on October 15, 2019, recommending that

the decision of the Commissioner be reversed and remanded to the agency because of the

Administrative Law Judge ' s ("ALJ's") failure to explain how finding of moderate difficulties

with concentration, persistence, and pace were addressed in the RFC and to address Plaintiffs

ability to stay on task in light of her persistent symptoms of mental illness. (Dkt. No. 23 at 16-

        1
21 ).       The Defendant has filed objections to the R & R and the Plaintiff has filed a reply. (Dkt.

No. 26, 27).


             1
          As the Magistrate Judge noted, these symptoms included evidence that, even on
medication, Plaintiff "sees things that other people do not see on a weekly basis; she hears voices
talking and whispering but cannot make it out; the voices keep her awake ; and she often thinks
someone is going to break into her house ... " (Dkt. No. 23 at 20).

                                                       -1-
         The Court has reviewed the R & R and the record evidence and finds that the Magistrate

Judge has ably addressed the factual and legal issues in this matter, and the objections of the

Commissioner are largely rehashing issues already addressed by the Magistrate Judge.

Therefore, the Court ADOPTS the Report and Recommendation as the order of this Court,

REVERSES the decision of the Commissioner pursuant to Sentence Four of 42 U.S.C. § 405(g),

and REMANDS the matter to the Commissioner for further proceedings consistent with this

order.

         AND IT IS SO ORDERED.




                                                         ~~o
                                                          G~
                                                      Richard Mark            \
                                                      United States District Judge


Charleston, South Carolina
Novemberlv, 2019




                                                -2-
